Order of disposition of the Family Court, New York County (Mary Bednar, J.), entered on or about May 26, 1989, unanimously affirmed, without costs and without disbursements.
Application by appellant’s counsel to withdraw as counsel is granted (see, Matter of Wise Servs. [Whyte], 131 AD2d 306). We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur—Kupferman, J. P., Sullivan, Asch, Wallach and Smith, JJ.